DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to the claims filed 2/16/2022.  Claims 2-4 and 19 are cancelled.  Claims 1 and 5-18 and 20 are pending.  Claims 11-17 are withdrawn. Claims 1, 5-10, 18 and 20 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii 20070079593.
Regarding claim 1, Fujii teaches a flow volume ratio calculation device (41) configured to calculate a flow volume ratio of fuels (pilot ratio, top hat ratio, main ratio per [0105]  An outline of a process flow in the gas turbine combustion control device 41 will be described with reference to FIG. 5. Firstly, the CLCSO is computed based on the power generator output, the IGV aperture command value, the intake-air temperature, a turbine bypass ratio (the turbine bypass flow rate/the intake-air flow rate) representing a ratio between the intake-air flow rate and the turbine bypass flow rate, and an 
Regarding claim 4, Fujii as discussed above also teaches wherein of the two parameters received by the first calculator, the first parameter is a total flow volume of the fuels supplied to the combustor from the multiple fuel systems (CSO), and the second parameter is a flow volume of the air taken in by the compressor (FX1).
Regarding claim 5, Fujii further teaches wherein each of the second calculator and the third calculator that constitute the first calculator includes: a flow volume ratio 
Regarding claim 6, Fujii further teaches wherein the predetermined relationship used by the correction value computer is relationship between the second parameter and the first ratio or the second ratio (see Fig. 22 and 23) when the first parameter is constant (the first parameter can be held constant see [0192] For example, when carrying out an IGV opening operation at the constant power generator output (the gas turbine output).
Regarding claim 7, Fujii further teaches wherein the combustor includes a first burner (25) that subjects a fuel (pilot fuel gas) to diffusion combustion ([0091] The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like.) and a second burner (26) that subjects a fuel to premixed combustion ([0091] The main nozzle 26 is a fuel nozzle for premixed combustion 
Regarding claim 8, Fujii further teaches wherein the combustor includes a burner (any one or more of 25, 26, and 27) that sprays a fuel (pilot fuel gas, main fuel gas or top hat fuel gas [0091] The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like. The single pilot nozzle 25 is provided at a central part of the inner cylinder 28. The main nozzle 26 is a fuel nozzle for premixed combustion targeted for NOx reduction, which is designed to mix main fuel gas with the compressed air on an upstream side of a combustion portion and then to subject the mixed gas to combustion. The multiple main nozzles 26 are provided around the pilot nozzle 25. The top hat nozzle 27 is a fuel nozzle for premixed combustion targeted for further NOx reduction, which is designed to mix top hat fuel gas with the compressed air on an upstream side of the main nozzles 26 and then to subject the mixed gas to combustion. The multiple top hat nozzles 27 are provided on the outer peripheral side of the main nozzles 26. See also [0095] … the pilot manifold 23 is configured to distribute the pilot fuel gas, which is supplied through the pilot fuel supply line 13, to the pilot nozzles 25); the gas turbine includes, as the multiple fuel systems, a burner system that supplies a fuel to the burner (any one or more of 22-24 [0095] As schematically shown in FIG. 3, the pilot manifold 23 is configured to distribute the pilot a main fuel supply line 12, a pilot fuel supply line 13, and a top hat fuel supply line 14 which are branched off from a fuel gas supply line 11 connected to an unillustrated fuel tank or gas field are connected respectively to the main nozzles 26, the pilot nozzle 25, and the top hat nozzles 27 of each of the combustors 3 and see [0091] supra); and the burner system includes the first fuel system (see Fig. 1); the upstream supply system includes the second fuel system (see Fig. 1, the upstream supply system overlaps with the upstream portion of the second fuel system); and the flow volume ratio includes a ratio of a flow volume of the fuel supplied to the combustor from the burner system to the total flow volume of the fuels supplied to the combustor from the multiple fuel systems (the pilot and top hat ratios are the ratios of the fuel provided to the respective burners to the total fuel CSO provided to the combustor).
Regarding claim 9, Fujii further teaches a control device comprising: the flow volume ratio calculation device according to claim 1 (see the rejection of claim 1 supra); a total flow volume computer that determines the total flow volume of the fuels supplied to the combustor from the multiple fuel systems (the unillustrated control unit per [0140] the gas turbine combustion control device 41 adjusts the total fuel flow rate command value (CSO) by use of an unillustrated control unit such that the actual measurement value of the power generator output coincides with the power generator output command value. For example, the total fuel flow rate command value (CSO) is adjusted such that the actual measurement value of the power generator output coincides with the power generator output command value by subjecting a deviation between the actual measurement value of the power generator output and the power generator output command value to proportional and integral operations with a PI controller.); a system flow volume computer (the systems shown in Fig. 22 and 23) that determines a fuel flow volume in each of the multiple fuel systems (PLCSO and THCSO) from the total flow volume determined by the total flow volume computer and the flow volume ratio calculated by the flow volume ratio calculation device (see Fig. 22 and 23); and a valve controller (Fig. 24 105 and 110) having at least one computer (105 and 110), wherein a control signal (Fig. 24, the Top Hat and Pilot Fuel Flow Rate Control Valve Position Command Values) is output to a fuel flow volume adjustment valve (19 and 21) provided in each of the multiple fuel systems so that the fuel flow 
Regarding claim 10, Fujii further teaches a gas turbine plant (the elements shown in Fig. 1) comprising: the control device according to claim 9 (the control device of claim 9 is an element of the gas turbine plant of Fig. 1); and the gas turbine (1).
Regarding claim 18, Fujii further teaches wherein one of the two parameters received by the first calculator is a flow volume of the air taken in by the compressor (FX1), and is calculated according to a relationship among a mass flow of the air taken in by the compressor, an inlet guide vane opening at an intake port of a casing of the compressor, and an intake temperature (the recitation of “calculated according to a An additional mass flow of air into the engine 32 may be provided by opening the IGVs 44 to permit an additional volume flow of air to compensate for the reduced air density as the temperature increases, as depicted by a horizontal line 56 extending between the lines 52, 54 and illustrating a first mode of operation in which the engine may be operated at a flat or constant power output with increasing ambient temperature. Also depicted in the FIG. 4 is the available increase in power between lines 52 and 54 at a 
Regarding claim 20, Fujii as discussed above also teaches wherein the flow velocity-correlated value is the load factor that is a percentage of the current load relative to the maximum load.

Response to Arguments
Applicant's arguments filed have been fully considered, the amended additional limitations have been addressed by a new interpretation of Fuji.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741